—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 28, 1998 (People v Wadsworth, 253 AD2d 899), affirming a judgment of the County Court, Dutchess County, rendered May 14, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Ritter and Florio, JJ., concur.